               Case 1:20-cv-08280 Document 1 Filed 10/06/20 Page 1 of 8




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------X
 IZMACO INVESTMENTS, LLC and JOHN MORGAN,
                                                                          CIVIL ACTION NO.
                                    Plaintiffs,

                  -against-                                               JURY TRIAL DEMANDED

 SHIFT FOREX, LLC, and SHIFT MARKETS, LTD.,

                                     Defendants.
 ---------------------------------------------------------------------X

                                                  COMPLAINT

        Plaintiffs, IZMACO INVESTMENTS, LLC and JOHN MORGAN (hereinafter

“Plaintiffs”), by their attorneys hereby do allege as follows:

                                                   PARTIES

    1. That at all times herein mentioned, Plaintiff, IZMACO INVESTMENTS, LLC was and

        still is a foreign corporation duly organized and existing under the laws of the State of

        Virginia.

    2. That at all times herein mentioned Plaintiff, JOHN MORGAN, is a resident of the County

        of Carteret, in the State of North Carolina.

    3. That at all times herein mentioned, Defendant, SHIFT FOREX, LLC (hereinafter

        “Defendant”), was and still is a domestic corporation, duly organized and existing under

        and by virtue of the laws of the State of New York, and is duly authorized to do business

        in the State of New York.

    4. That at all times herein mentioned, Defendant, SHIFT MARKETS, LTD (hereinafter

        “Defendant”), was and still is a foreign corporation and is duly authorized to do business
           Case 1:20-cv-08280 Document 1 Filed 10/06/20 Page 2 of 8




     in the State of New York and was and still is subject to the long arm statutes of the State

     of New York.

                               JURISDICTION AND VENUE

5.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332(a)(1) because this

     case is a civil action where the matter in controversy exceeds the sum or value of

     $75,000, exclusive of interest and costs, and is between citizens of different States.

6.   Venue is properly set in this district pursuant to 28 U.S.C. §1391(b) since Defendants

     transact business within this judicial district. Likewise, a substantial part of the events

     giving rise to the claim occurred within this judicial district.

                                FACTUAL BACKGROUND

7.   On or about May 28, 2019, Plaintiffs and Defendants commenced communications to

     discuss the possibility of forming a contract wherein Defendants would provide Plaintiffs

     with a white label end-to-end interface platform for the purpose of issuing security tokens

     to third-party investors (hereinafter “platform” or “product”).

8. On or about August 14, 2019, Plaintiffs and Defendants contemplated forming a contract

     with the following payment structure:

         a. $30,000.00 payment upfront by the Plaintiffs.

         b. Defendants to deliver the platform in 8-weeks time.

         c. $5,000.00 per month from Plaintiffs to Defendants once the platform was

             delivered/launched.

         d. Balance due in full after the tax return season of 2020.
         Case 1:20-cv-08280 Document 1 Filed 10/06/20 Page 3 of 8




9. On or about September 26, 2019, Plaintiffs and Defendants entered into a contract

   (hereinafter “agreement” or “contract”) for the issuance of the platform by Defendants,

   for the consideration of $150,000.00 by the Plaintiffs with the following payment

   structure:

       a. $50,000.00 payment upfront by the Plaintiffs.

       b. $5,000.00 per month from Plaintiffs to Defendants once the platform is

           delivered/launched.

       c. $30,000.00 due in May 2020.

       d. $10,000.00 per month from Plaintiffs to Defendants until balance is completely

           paid off.

       e. $5,000.00 per month for licensing costs to be due by Plaintiffs to Defendants

           starting year two (2).

10. On September 27, 2019, Plaintiffs made a payment to Defendant, SHIFT MARKETS,

   LTD, pursuant to the agreement in the amount of $50,000.00.

11. On October 29, 2019, despite there being no delivery of the platform to Plaintiffs by

   Defendants, the Plaintiff made a subsequent payment to Defendant, SHIFT MARKETS,

   LTD, in the amount of $5,000.00.

12. On December 4, 2019, despite there being no delivery of the platform to Plaintiffs by

   Defendants, the Plaintiff made a subsequent payment to Defendant, SHIFT MARKETS,

   LTD, in the amount of $5,000.00.

13. On January 7, 2020, despite there being no delivery of the platform to Plaintiffs by

   Defendants, the Plaintiff made a subsequent payment to Defendant, SHIFT MARKETS,

   LTD, in the amount of $5,000.00.
         Case 1:20-cv-08280 Document 1 Filed 10/06/20 Page 4 of 8




14. On March 9, 2020, despite there being no delivery of the platform to Plaintiffs by

   Defendants, the Plaintiff made a subsequent payment to Defendant, SHIFT MARKETS,

   LTD, in the amount of $10,000.00.

15. On April 15, 2020, despite there being no delivery of the platform to Plaintiffs by

   Defendants, the Plaintiff made a subsequent payment to Defendant, SHIFT MARKETS,

   LTD, in the amount of $1,000.00.

16. On April 16, 2020, despite there being no delivery of the platform to Plaintiffs by

   Defendants, the Plaintiff made a subsequent payment to Defendant, SHIFT MARKETS,

   LTD, in the amount of $4,000.00.

17. On May 6, 2020, despite there being no delivery of the platform to Plaintiffs by

   Defendants, the Plaintiff made a subsequent payment to Defendant, SHIFT MARKETS,

   LTD, in the amount of $3,000.00.

18. On May 11, 2020, despite there being no delivery of the platform to Plaintiffs by

   Defendants, the Plaintiff made a subsequent payment to Defendant, SHIFT MARKETS,

   LTD, in the amount of $2,000.00.

19. On June 29, 2020, despite there being no delivery of the platform to Plaintiffs by

   Defendants, the Plaintiff made a subsequent payment to Defendant, SHIFT MARKETS,

   LTD, in the amount of $1,000.00.

20. On July 30, 2020, despite there being no delivery of the platform to Plaintiffs by

   Defendants, the Plaintiff made a subsequent payment to Defendant, SHIFT MARKETS,

   LTD, in the amount of $1,000.00.
         Case 1:20-cv-08280 Document 1 Filed 10/06/20 Page 5 of 8




21. Despite the aforementioned payments requested by Defendants prior to delivery of the

   platform and despite payment of said amounts by the Plaintiffs, Defendants failed to

   deliver the platform in the 8-weeks that had been promised to induce the contract or in a

   reasonable amount of time.

22. After repeated requests by the Plaintiffs to Defendants for delivery of the platform, an

   impasse was reached wherein Defendants demanded further payments in order to deliver

   the platform.

23. On August 20, 2020, the Plaintiffs requested a full refund of the $87,000.00 paid to

   Defendants after Defendants failed to deliver the platform in the 8-weeks initially

   promised or in a reasonable time thereafter.

24. To date, Defendants have yet to refund the money owed to the Plaintiffs after failing to

   deliver the platform product that was contracted for.

                            FIRST CAUSE OF ACTION
                          (FRAUD IN THE INDUCEMENT)

25. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs “1”

   through “24”, with the same force and effect as if fully set forth at length herein.

26. In communications on and after May 28, 2019, had in contemplation of the contract

   ultimately entered into on or about September 26, 2019, Defendants, through their

   employees and agents, made material representations to Plaintiffs about the platform

   Defendants could expect, and when they could expect delivery of said platform.

27. Defendants, through their employees and agents, indicated that Plaintiffs could expect

   delivery of a functional platform within 8-weeks.

28. Defendants knew that they could not, or would not deliver a functional platform to

   Plaintiffs within 8-weeks but made the assurance to induce an agreement for services.
          Case 1:20-cv-08280 Document 1 Filed 10/06/20 Page 6 of 8




29. Plaintiffs reasonably relied on the Defendants misrepresentation, and contracted with

   Defendants, and operated their business with the expectation that their business would be

   equipped with a functioning platform within 8-weeks.

30. Defendants’ misrepresentation caused Plaintiffs to confer payment to the Plaintiffs and

   third-parties in the furtherance of the Plaintiffs’ business operations.

31. As a result of the Defendants’ misrepresentations, the Plaintiffs were caused to sustain

   damages in a sum, which exceed the amount in controversy required for this Court to

   exercise diversity jurisdiction.

                             SECOND CAUSE OF ACTION
                                    (FRAUD)

32. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs “1”

   through “31”, with the same force and effect as if fully set forth at length herein.

33. In September 2019 and onward, Defendants have deliberately made false statements

   regarding its ability to deliver the platform it contracted to deliver with the intent to

   deceive the Plaintiffs into making further payments not in accordance with the pay

   structure set forth in the contract.

34. Plaintiff reasonably relied on said false misrepresentations and in fact, made such

   payments to Defendants.

35. Defendants failed to deliver the platform it contracted to deliver to the Plaintiffs.

36. As a result of the Defendants’ misrepresentations, the Plaintiffs were caused to sustain

   damages in a sum, which exceed the amount in controversy required for this Court to

   exercise diversity jurisdiction.
         Case 1:20-cv-08280 Document 1 Filed 10/06/20 Page 7 of 8




                              THIRD CAUSE OF ACTION
                                  (CONVERSION)

37. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs “1”

   through “36”, with the same force and effect as if fully set forth at length herein.

38. Between September 27, 2019, through July 30, 2020, Defendants induced the Plaintiffs to

   make payments to the Defendant, SHIFT MARKETS,LTD., in the amount of $87,000.00

   as consideration for delivery of the platform.

39. On August 20, 2020, after Defendants’ continued failure to deliver the platform,

   Plaintiffs demanded the return of the $87,000.00 it paid out to Defendants. The

   Defendants have exercised and continue to exercise dominion over those funds despite

   Plaintiffs’ greater possessory rights and interest over the funds.

40. As a result of the Defendants’ conversion, the Plaintiffs were caused to sustain damages

   in a sum, which exceeds the amount in controversy required for this Court to exercise

   diversity jurisdiction.

                                FOURTH CAUSE OF ACTION
                                 (BREACH OF CONTRACT)

41. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs “1”

   through “40”, with the same force and effect as if fully set forth at length herein.

42. Defendants entered into a contract to deliver the platform to the Plaintiffs in a reasonable

   amount of time and promised to deliver in 8-weeks.

43. Defendants agreed to deliver the platform for an initial consideration of $50,000.00 with

   further payment being due only after the delivery of the platform.

44. Defendants demanded and received further payments from the Plaintiffs in order to

   deliver the platform.
            Case 1:20-cv-08280 Document 1 Filed 10/06/20 Page 8 of 8




   45. To date, the Defendants have failed to deliver the platform to the Plaintiffs despite the

      contract existing between the parties.

   46. Plaintiffs have fulfilled all obligations and have gone beyond the obligations contained in

      the contract.

                                     FIFTH CAUSE OF ACTION
                                      (UNJUST ENRICHMENT)

   47. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs “1”

      through “39”, with the same force and effect as if fully set forth at length herein.

   48. Defendants have enriched themselves through inducing the Plaintiffs to pay it $87,000.00

      for a platform it has never delivered.

   49. Plaintiffs have detrimentally relied on the inducement of the Defendants and have paid

      $87,000.00 to Defendants for a product they have never received.

   50. It is against equity and good conscience to permit Defendants to retain the monies it has

      received by the Plaintiffs without having delivered the product it contracted to deliver.

                                       PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully request that this Honorable Court:

   51. Enter judgment against Defendants in a sum no less than $100,000.00, together with costs

      and disbursements and interest computed from the date of any verdict rendered herein.

Dated: New York, New York                      Yours, etc.
       October 5, 2020
                                               _________________________________
                                                 Thomas Holmgren, Esq.
                                                 Attorney for Plaintiffs
                                                 IZMACO INVESTMENTS, LLC
                                                 and JOHN MORGAN
                                                 2424 42nd St. #D3
                                                 Astoria, New York 11103
                                                 (518) 683-8385
                                                 holmgren.ts@gmail.com
